Exhibit 10.4
 


 
October 20, 2014
 
Hutchinson Technology Incorporated
40 West Highland Park Drive N.E.
Hutchinson, Minnesota 55350
Attn:  David Radloff, Vice President and Chief Financial Officer
 
Re:  Exchange of Notes for Common Stock
 
Dear Ladies and Gentlemen:
 
This letter agreement (this “Agreement”) sets forth the agreement between
Hutchinson Technology Incorporated, a Minnesota corporation (“Hutchinson
Technology”), and Liberty Harbor Master Fund I, L.P. (“Liberty Harbor”) to
exchange $15,000,000 aggregate principal amount of 8.50% Senior Secured Second
Lien Notes due 2017 (CUSIP 448407AJ5) (the “Exchanged Notes”) of Hutchinson
Technology for an aggregate amount of 5,000,000 shares (including shares
issuable upon exercise of the Warrants (as defined below)) (the “New Shares”) of
Hutchinson Technology’s common stock, par value $0.01 per share (the “Common
Stock”), pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended
(the “Securities Act”), on the terms specified below.
 
Accordingly, Hutchinson Technology and Liberty Harbor hereby agree as follows:
 
1. Exchange of the Notes.
 
(a) Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5 and Section 6, on the Closing Date (as defined below), Hutchinson
Technology and Liberty Harbor shall exchange (the “Exchange”) (i) $7,500,000
aggregate principal amount of the Exchanged Notes for 2,500,000 New Shares and
(ii) $7,500,000 aggregate principal amount of the Exchanged Notes for warrants,
in substantially the form of Exhibit A attached hereto (the “Warrants”),
exercisable for an aggregate of 2,500,000 New Shares (the “Warrant New Shares”).
 
(b) At the Closing (as defined below), (i) Hutchinson Technology shall (A)
deliver, or direct Wells Fargo Bank, N.A., the transfer agent for the Common
Stock to deliver, to Liberty Harbor 2,500,000 New Shares in accordance with the
instructions set forth in Schedule I attached hereto, (B) deliver to Liberty
Harbor the Warrants exercisable for the Warrant New Shares in accordance with
the instructions set forth in Schedule I attached hereto, and (C) deliver to
Liberty Harbor cash representing all accrued but unpaid interest in respect of
all ($15,000,000) the Exchanged Notes as of the Closing Date by wire transfer of
immediately available funds in accordance with the instructions set forth in
Schedule I attached hereto (ii) Liberty Harbor shall surrender the note
certificate which includes the Exchanged Notes to Hutchinson Technology for
cancellation in accordance with the instructions set forth in Schedule I
attached hereto and (iii) Hutchinson Technology shall deliver to Liberty Harbor
a replacement note, in accordance with the instructions set forth in Schedule I
attached hereto, in the name of Liberty Harbor that is identical to the note
certificate surrendered which included the Exchanged Notes, but in an aggregate
principal amount equal to the difference between (1) the aggregate principal
amount immediate prior to the Exchange which included the Exchanged Notes and
(2) $15,000,000.
 
(c) The closing of the Exchange (the “Closing”) shall take place concurrently
with the closing of the New Notes (as defined below), currently contemplated to
occur on the third Business Day following the date hereof, or such other date as
the parties to this Agreement may agree in writing (the “Closing Date”).
 
 
 

--------------------------------------------------------------------------------

 
(d) Upon the Closing, the Exchanged Notes shall be deemed surrendered by Liberty
Harbor, and Hutchinson Technology shall, subject to Section 1(b)(ii), cause such
notes to be cancelled and, the aggregate principal amount of Hutchinson
Technology’s 8.50% Senior Secured Second Lien Notes due 2017 outstanding shall
be reduced by the amount of such cancelled notes ($15,000,000).
 
(e) The exchange of any Exchanged Notes for the New Shares and the Warrants will
be made pursuant to an exemption from the registration requirements of the
Securities Act contained in Section 3(a)(9) of the Securities Act, and
Hutchinson Technology has not filed and will not file a registration statement
under the Securities Act or any other federal or state securities laws with
respect to the New Shares, the Warrants or the Exchange. Hutchinson Technology
acknowledges and agrees that the New Shares will not contain any restrictive
legend, will not be subject to any stop order instructions, will be freely
transferable without restriction, and will be freely tradable without limitation
on the Nasdaq Global Select Market (the “Principal Market”).
 
2. Representations and Warranties of Liberty Harbor.
 
Liberty Harbor hereby represents and warrants to Hutchinson Technology as
follows:
 
(a) Liberty Harbor is a Cayman Islands exempted limited partnership duly
organized, validly existing and in good standing under the laws of the Cayman
Islands and has all requisite power and authority to enter into this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly authorized,
executed and delivered by Liberty Harbor and constitutes the legal and binding
agreement of Liberty Harbor, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally or general principles of equity. The execution, delivery and
performance by Liberty Harbor of this Agreement and the consummation by Liberty
Harbor of the transactions contemplated hereby will not (a) result in a
violation of the organizational documents of Liberty Harbor, (b) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Liberty Harbor is a party, or (c) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to Liberty Harbor, except in the case of
clauses (b) and (c) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Liberty Harbor to perform its
obligations hereunder. Except for the approvals required to be obtained by such
Closing, no consent, approval, permit, order, notification or authorization of,
or any exemption from registration, declaration or filing with, any person
(governmental or private) is required in connection with the execution, delivery
and performance by Liberty Harbor of this Agreement or the consummation by
Liberty Harbor of the transactions contemplated hereby.
 
(b) Liberty Harbor owns the Exchanged Notes, free and clear of any liens, claims
or encumbrances (other than those (i) arising by operation of applicable law,
including any state law restrictions or federal and state securities laws, (ii)
arising by operation of any organizational documents of Hutchinson Technology,
the Exchanged Notes or any documents governing the Exchanged Notes, (iii)
created or imposed by or on behalf of Hutchinson Technology, or (iv) those put
in place in the ordinary course of business by Liberty Harbor’s prime broker or
other pledging or security arrangement, which will be released contemporaneously
with the Exchange) and has held the Exchanged Notes for at least one year prior
to the date of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
(c) Liberty Harbor has such knowledge, sophistication and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Common Stock. Liberty Harbor acknowledges that it
understands the risks inherent in an investment in the Common Stock and that it
has the financial ability to bear the economic risk of, and to afford the entire
loss of, its investment in the New Shares.
 
(d) Liberty Harbor acknowledges that (i) it has reviewed and understands
Hutchinson Technology’s filings with the Securities and Exchange Commission (the
“SEC”), (ii) it understands that the rights and privileges of the holders of
Common Stock are substantially different from, and less favorable than, the
rights of the holders of Hutchinson Technology’s 8.50% Senior Secured Second
Lien Notes due 2017, and (iii) it is relying only upon the information contained
in Hutchinson Technology’s filings with the SEC and Hutchinson Technology’s
representations and warranties contained in this Agreement and not upon any
other information.
 
(e) Liberty Harbor acknowledges that no person or entity, other than Hutchinson
Technology, has made any recommendation or solicitation to Liberty Harbor
regarding the exchange of the Exchanged Notes for the New Shares and the
Warrants.
 
3. Representations and Warranties of Hutchinson Technology.
 
Hutchinson Technology hereby represents and warrants to Liberty Harbor as
follows:
 
(a) Hutchinson Technology is a corporation duly organized, validly existing and
in good standing under the laws of the State of Minnesota and has all requisite
corporate power and authority to enter into this Agreement and the Warrants, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated by this Agreement and the Warrants. This Agreement and
the Warrants have been duly authorized, executed and delivered by Hutchinson
Technology and constitutes the legal and binding agreement of Hutchinson
Technology, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the enforcement of creditors’ rights generally or general
principles of equity. The execution, delivery and performance by Hutchinson
Technology of this Agreement and the Warrants and the consummation by Hutchinson
Technology of the transactions contemplated hereby and thereby will not (a)
result in a violation of the organizational documents of Hutchinson Technology,
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Hutchinson Technology is a party, or
(c) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to Hutchinson
Technology, except in the case of clauses (b) and (c) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
ability of Hutchinson Technology to perform its obligations hereunder or under
the Warrants. Except for the approvals required to be obtained by such Closing,
no consent, approval, permit, order, notification or authorization of, or any
exemption from registration, declaration or filing with, any person
(governmental or private) is required in connection with the execution, delivery
and performance by Hutchinson Technology of this Agreement or the Warrants or
the consummation by Hutchinson Technology of the transactions contemplated
hereby and by the Warrants.
 
 
-3-

--------------------------------------------------------------------------------

 
(b) The issuance of the Warrants and the New Shares (including the Warrant New
Shares upon exercise of the Warrants in accordance with the terms thereof
(assuming exercise on a cashless basis)) is exempt from registration under the
Securities Act by virtue of the exemption contained in Section 3(a)(9) thereof.
Hutchinson Technology will comply with all applicable securities laws in
connection with the transaction contemplated by this Agreement, including
Section 3(a)(9) of the Securities Act. Without limiting the generality of the
foregoing, no commission or other remuneration has been or is being paid or
given directly or indirectly by Hutchinson Technology for soliciting the
exchange contemplated by this Agreement.
 
(c) The New Shares, when issued in accordance with the terms of this Agreement
and upon exercise of the Warrants in accordance with the terms thereof (assuming
exercise on a cashless basis), will not be restricted securities within the
meaning of the Securities Act, will be validly issued, will not contain any
restrictive legend, will not be subject to any stop order instructions and will
be freely transferable without restriction.
 
(d) The New Shares and the Warrants have been duly authorized and, when issued
in accordance with the terms of this Agreement and upon exercise of the
Warrants, in accordance with the terms thereof, the New Shares will be validly
issued, fully paid and non-assessable and not subject to any preemptive rights
or similar rights of shareholders of Hutchinson Technology. The Warrant New
Shares have been reserved for issuance upon exercise of the Warrants in
accordance with the terms thereof, and upon such exercise in accordance with the
terms thereof, will be validly issued, fully paid and non-assessable and not
subject to any preemptive rights or similar rights of shareholders of Hutchinson
Technology.
 
(e) The New Shares, when issued in accordance with the terms of this Agreement
and upon exercise of the Warrants in accordance with the terms thereof, will be
eligible for trading without restriction on the Principal Market).
 
(f) Hutchinson Technology’s capital stock consists of 100,000,000 shares of
Common Stock, of which 28,101,607  shares are validly issued and outstanding as
of October 17, 2014, and which are fully paid and non-assessable.
 
(g) As of their respective filing dates, Hutchinson Technology’s filings and
submissions with the SEC, including all information filed or furnished pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such
filings and submissions, “SEC Documents”), complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(h) Other than the transactions contemplated by this Agreement, the
contemporaneous issuance by Hutchinson Technology of 8.50% Convertible Senior
Notes due 2019 as described in the prospectus supplement dated as of the date of
this Agreement (the “New Notes”) and such other matters disclosed in the 8-K
Filing (as defined below), no event or circumstance has occurred or information
exists with respect to Hutchinson Technology or any of its direct or indirect
subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, but for the passage of time, under applicable law,
rule or regulation, requires public disclosure by Hutchinson Technology but
which has not been so publicly disclosed.
 
 
-4-

--------------------------------------------------------------------------------

 
(i) No Material Adverse Effect currently exists or is reasonably expected to
occur prior to the Closing Date. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on or material adverse change in
(i) the condition (financial or otherwise), business, properties, prospects, or
results of operations of Hutchinson Technology or any of its subsidiaries,
individually or taken as a whole, other than those occurring as a result of
general economic or financial conditions or any other developments that are not
unique to and do not have a material disproportionate impact on Hutchinson
Technology or any of its subsidiaries, taken as a whole, but also affect other
individual, corporation, company, voluntary association, partnership, joint
venture, trust, limited liability company, unincorporated organization or
government or any agency, instrumentality or political subdivision thereof, or
any other form of entity who participate in or are engaged in the line of
business in which Hutchinson Technology any of its subsidiaries participate or
are engaged, (ii) the ability of Hutchinson Technology to meet its obligations
under this Agreement or the Warrants, (iii) the ability of Hutchinson Technology
to pay the Put Right Purchase Price (as defined in the Indenture, dated as of
February 11, 2011, regarding Hutchinson Technology’s 8.50% Convertible Senior
Notes due 2026 (the “2026 Convertible Note Indenture”)) on the Put Right
Purchase Date (as defined in the 2026 Convertible Note Indenture) or to retain
sufficient cash in order to continue to operate its business following the
payment of the Put Right Purchase Price, or (iv) the ability of Hutchinson
Technology to consummate the transactions contemplated by this Agreement or the
Warrants.
 
(j) Other than as disclosed in the 8-K Filing, Hutchinson Technology confirms
that neither it, its subsidiaries, nor any other person acting on its behalf has
provided Liberty Harbor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information with respect to Hutchinson Technology or any or its subsidiaries.
 
4. Other Agreements.
 
(a) In case at any time after the date of this Agreement any further action not
otherwise addressed in this Agreement is necessary or desirable to carry out the
purpose of this Agreement and the Warrants or the transactions contemplated by
this Agreement and the Warrants, each of Hutchinson Technology and Liberty
Harbor will take such further action (including the execution and delivery of
instruments and documents) as the other may reasonably request.
 
 
-5-

--------------------------------------------------------------------------------

 
(b) On or before 8:30 a.m., New York City time, on the first Business Day
following the date hereof, Hutchinson Technology shall file a Current Report on
Form 8-K in the form required by the Exchange Act containing (i) a summary of
the material terms of this Agreement and the Warrants, (ii) a current view of
its projected shipments, revenue and gross revenue, and gross profit percentage
range for the fiscal year ended September 28, 2014, (iii) the sources of
potential additional liquidity currently being pursued by Hutchinson Technology,
and (iv) Hutchinson Technology’s commitment to redeem the outstanding 8.50%
Convertible Senior Notes due 2026 (such Current Report on Form 8-K, including
all attachments, the “8-K Filing”). Hutchinson Technology acknowledges and
agrees that, upon the filing of the 8-K Filing with the SEC, any material
nonpublic information provided by Hutchinson Technology, any of its subsidiaries
or its or their respective officers, directors, affiliates, employees and agents
to Liberty Harbor prior to such time shall no longer constitute material
nonpublic information, whether due to information publicly disclosed in the
applicable 8-K Filing or otherwise. In addition, effective upon the filing of
the 8-K Filing with the SEC, Hutchinson Technology acknowledges and agrees that
any and all confidentiality or similar obligations under any agreement, whether
written or oral, between Hutchinson Technology, any of its subsidiaries or any
of their respective officers, directors, affiliates, employees or agents, on the
one hand, and Liberty Harbor or any of their affiliates, on the other hand,
shall terminate. Hutchinson Technology shall not, and shall not permit any of
its subsidiaries or its or their respective officers, directors, affiliates,
employees and agents, to, provide Liberty Harbor with any material, nonpublic
information regarding Hutchinson Technology or any of its subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of Liberty Harbor. If Liberty Harbor has, or reasonably believes it has,
received any such material, nonpublic information regarding Hutchinson
Technology or any of its subsidiaries from Hutchinson Technology, any of its
subsidiaries or any of its or their respective officers, directors, affiliates
or agents, it may provide Hutchinson Technology with written notice thereof.
Hutchinson Technology shall, within two Business Days of receipt of such notice,
make public disclosure of such material, nonpublic information. If Hutchinson
Technology breaches its obligation to make such public disclosure as required by
the preceding sentence at any time prior to the first anniversary of this
Agreement, then Liberty Harbor shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by Hutchinson
Technology, any of its subsidiaries, or any of its or their respective officers,
directors, affiliates, employees or agents, and Liberty Harbor shall not have
any liability to Hutchinson Technology, any of its subsidiaries, or any of its
or their respective officers, directors, affiliates, employees or agents for any
such permitted disclosure. Subject to the foregoing, neither Hutchinson
Technology or any of its subsidiaries nor Liberty Harbor shall issue any press
releases or any other public statements with respect to the transactions
contemplated by this Agreement; provided, however, that Hutchinson Technology
shall be entitled, without the prior approval of Liberty Harbor, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations (provided that in the
case of clause (i) Hutchinson Technology shall consult with Liberty Harbor in
connection with any such press release or other public disclosure prior to its
release and that in the case of clause (ii) Liberty Harbor acknowledges that the
transactions contemplated by this Agreement will be publicly disclosed in the
documentation related to the issuance of the New Notes). Except as required by
applicable law, without the prior written consent of Liberty Harbor, neither
Hutchinson Technology, nor any of its subsidiaries or its or their respective
officers, directors, affiliates, employees and agents shall publicly disclose
the name of Liberty Harbor in any filing, announcement, release or otherwise;
provided, that the name of Liberty Harbor will be disclosed in the 8-K Filing as
required by applicable law and in subsequent SEC filings solely to the extent
such disclosure is required by applicable law. As used in this Agreement,
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.
 
 
-6-

--------------------------------------------------------------------------------

 
(c) In consideration of Liberty Harbor’s execution and delivery of this
Agreement and acquiring the Warrants and the New Shares hereunder, Hutchinson
Technology shall defend, protect, indemnify and hold harmless Liberty Harbor and
all of its partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing persons’ agents or other
representatives (including those retained in connection with the transactions
contemplated by this Agreement) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such person is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements, incurred by any such as
a result of, or arising out of, or relating to, any breach of Section 4(b).
 
(d) Hutchinson Technology shall maintain the Common Stock’s authorization for
quotation on the Principal Market. Neither Hutchinson Technology nor any of its
subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.
Hutchinson Technology shall promptly notify Liberty Harbor if, prior to the
Closing, trading in the Common Stock on the Principal Market is suspended or
otherwise halted for more than 24 hours (a “Trading Suspension”). Hutchinson
Technology shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(d).
 
(e) Hutchinson Technology agrees that it will promptly notify Liberty Harbor of
any decrease in the number of authorized or issued shares of Capital Stock from
the amounts set forth in Section 3(f).
 
5. Conditions to the Obligations of Liberty Harbor.  The obligations of Liberty
Harbor hereunder at the Closing are subject to the satisfaction of each of the
following conditions, provided that these conditions are for Liberty Harbor’s
sole benefit and may be waived by Liberty Harbor in its sole discretion by
providing Hutchinson Technology with prior written notice thereof:
 
(a) Hutchinson Technology shall have executed this Agreement and the Warrants
and delivered the same to Liberty Harbor;
 
(b) The representations and warranties of Hutchinson Technology in Section 3
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date);
 
(c) The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the applicable
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the applicable Closing Date, either (A) in writing by the SEC
or the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market;
 
(d) The New Shares (including the Warrant New Shares issuable upon exercise of
the Warrants in accordance with the terms thereof) shall have been approved for
listing on the Principal Market;
 
 
-7-

--------------------------------------------------------------------------------

 
(e) Hutchinson Technology shall have issued, or shall issue concurrently with
the Closing, $37,500,000 of New Notes. Hutchinson Technology shall have caused
an amount of cash equal to no less than $35,000,000 to be deposited and held
subject to customary escrow arrangements and segregated from any cash intended
for any other purpose and restricted solely for the repayment, repurchase,
redemption, defeasance or other acquisition for value of 8.50% Convertible
Senior Notes due 2026, together with accrued but unpaid interest thereon.
 
(f) Hutchinson Technology shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the issuance of the
New Shares, including, without limitation, any approvals or notifications
required by the Principal Market;
 
(g) No suit, action or other proceeding shall be pending before any court or
governmental or regulatory official, body or authority or threatened in writing
seeking to restrain or prohibit (or seeking damages in connection with) the
transactions contemplated by this Agreement or the Warrants or that could have a
Material Adverse Effect on Hutchinson Technology, and no injunction, judgment,
order, decree or ruling with respect thereto shall be in effect; and
 
(h) No default or event of default under any of Hutchinson Technology’s credit
facilities (including the Exchanged Notes) shall exist nor shall the
transactions contemplated by this Agreement or the Warrants cause such a default
or event of default to occur.
 
6. Conditions to the Obligations of Hutchinson Technology.  The obligations of
Hutchinson Technology hereunder at the Closing are subject to the satisfaction
of each of the following conditions, provided that these conditions are for
Hutchinson Technology’s sole benefit and may be waived by Hutchinson Technology
in its sole discretion by providing Liberty Harbor with prior written notice
thereof:
 
(a) Liberty Harbor shall have executed this Agreement and delivered the same to
Hutchinson Technology; and
 
(b) The representations and warranties of Liberty Harbor in Section 2 shall be
true and correct as of the date when made and as of the applicable Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such
specified date).
 
7. Termination.
 
(a) If at any time prior to the Closing Date, there is a Trading Suspension with
respect to the Common Stock, then in any such case, Hutchinson Technology shall
deliver notice thereof promptly to Liberty Harbor and Liberty Harbor shall have
the unilateral right to terminate this Agreement by giving written notice to
that effect to Hutchinson Technology.
 
(b) In the event of a breach at any time prior to the Closing Date by Liberty
Harbor, on the one hand, or Hutchinson Technology, on the other hand, of their
respective representations, warranties, covenants, agreements or obligations,
the breaching party shall give prompt written notice to the other party of such
breach and if such breach is (i) not cured within five Business Days following
delivery or required delivery of written notice of such breach from the
non-breaching party (the “Terminating Party”) to the other of them, or (ii) not
capable of being cured within such five Business Day period, then in each case,
the Terminating Party shall have the unilateral right, prior to the Closing
Date, to terminate this Agreement by giving written notice to that effect to the
other party and without liability of the Terminating Party to the other party;
provided that the Terminating Party is not in material breach of their
representations, warranties, covenants, agreements or obligations at the time of
such termination. If this Agreement is terminated pursuant to this Section 7(b),
such termination shall not relieve any party of any liability for such breach
hereunder or be deemed to constitute a waiver of any right or remedy for such
breach.
 
 
-8-

--------------------------------------------------------------------------------

 
(c) In the event the Closing has not occurred by 5:00 p.m., New York City time
(the “Outside Time”), on the third Business Day following the date hereof,
Liberty Harbor shall have the unilateral right to terminate this Agreement
following the Outside Time by giving written notice to that effect to Hutchinson
Technology.
 
(d) In the event of a termination of this Agreement in accordance with
Section 7(a), Section 7(b), or Section 7(c), this Agreement shall become void as
of the date of the such termination and shall have no effect other than the
provisions of Section 8.
 
8. Miscellaneous.
 
(a) Survival.  The representations and warranties contained in Section 2 and
Section 3 of this Agreement shall survive the Closing and the Exchange.
 
(b) Expenses.  Hutchinson Technology hereby agrees to reimburse Liberty Harbor
or its designee(s) for all reasonable costs and expenses incurred in connection
with the transactions contemplated by this Agreement (including all reasonable
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by this Agreement).
 
(c) Notices.  All notices and other communications under this Agreement shall be
in writing and shall be deemed given when (i) delivered personally to the
recipient (ii) one Business Day after being delivered to a nationally recognized
overnight courier, with written confirmation of acceptance of delivery or (iii)
when telecopied or emailed (with a confirmation of transmission received by the
sender) to the parties at the following addresses (or at such other address as
shall be specified by like notice):
 
if to Hutchinson Technology, to:
 
Hutchinson Technology Incorporated
40 West Highland Park Drive N.E.
Hutchinson, Minnesota 55350
Attention: David Radloff, Vice President and Chief Financial Officer
Facsimile No.: 1-320-587-1810
Email: david.radloff@hti.htch.com

 
if to Liberty Harbor, to:
 
Liberty Harbor Master Fund I, L.P.
c/o Goldman Sachs Asset Management
1 American Lane
2nd Floor
Greenwich, CT 06831
Attention: Brendan McGovern
Facsimile No.: 1-646-835-3510
Email: Brendan.McGovern@gs.com
 
 
-9-

--------------------------------------------------------------------------------

 
(d) Confidentiality.  Each of Hutchinson Technology and Liberty Harbor represent
that they have not disclosed any information regarding discussions relating to
this Agreement other than to (i) their respective representatives and (ii) such
other persons to whom such disclosure is necessary or advisable as agreed to by
Hutchinson Technology and Liberty Harbor (such representatives or persons,
“Covered Persons”). Each of Hutchinson Technology and Liberty Harbor have
directed any Covered Persons receiving such disclosure not to disclose any such
information to the same extent as if such Covered Persons were bound by this
Section 8(d). Except as required by law, as described in the prospectus
supplement dated as of the date hereof with respect to the New Notes, or as set
forth in Section 4(b), neither Hutchinson Technology nor Liberty Harbor shall
disclose the existence of this Agreement or any of the provisions contained
herein without the prior written consent of the other until the filing of the
8-K Filing with the SEC.
 
(e) Governing Law; Forum.
 
(i) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY PRINCIPLE OR LAW THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.
 
(ii) EACH PARTY TO THIS AGREEMENT AGREES THAT ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR THE EXCHANGE SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES LOCATED IN NEW YORK COUNTY, NEW
YORK. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT
IRREVOCABLY AGREES TO THE JURISDICTION OF THOSE COURTS AND WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY ACTION OR PROCEEDING IN SUCH COURTS IN RESPECT OF THIS AGREEMENT OR THE
EXCHANGE. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN ANY SUCH
PROCEEDING.
 
(f) Severability.  If any provision hereof shall hereafter be held to be
invalid, unenforceable or illegal, in whole or in part, in any jurisdiction
under any circumstances for any reason, (i) such provision shall be reformed to
the minimum extent necessary to cause such provision to be valid, enforceable
and legal while preserving the intent of the parties as expressed in, and the
benefits to the parties provided by such provision, or (ii) if such provision
cannot be so reformed, such provision shall be severed from this Agreement and
an equitable adjustment shall be made to this Agreement (including addition of
necessary further provisions to this Agreement) so as to give effect to the
intent as so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation or severance shall affect or impair the legality, validity
or enforceability of any other provision hereof.
 
(g) Amendment; Waiver.
 
 
-10-

--------------------------------------------------------------------------------

 
(i) Any amendment to this Agreement must be set forth in a written instrument
which is executed and delivered on behalf of all parties to this Agreement by an
officer of, or authorized representative for, such party. Such amendment shall
be effective only to the extent specifically set forth in such written
instrument.
 
(ii) No waiver of any provision hereof shall be binding upon a party to this
Agreement unless such waiver is expressly set forth in a written instrument
which is executed and delivered on behalf of such party by an officer of, or
authorized representative for, such party. Such waiver shall be effective only
to the extent specifically set forth in such written instrument. Neither the
exercise (from time to time and at any time) of, nor the delay or failure (at
any time or for any period of time) to exercise, any right or remedy shall
constitute a waiver of the right to exercise, or impair, limit or restrict the
exercise of, such right or remedy or any other right or remedy at any time and
from time to time thereafter. No waiver of any right or remedy shall be deemed
to be a waiver of any other right or remedy or shall, except to the extent so
waived, impair, limit or restrict the exercise of such right or remedy.
 
(h) Counterparts.  This Agreement may be executed simultaneously in counterparts
(including by means of facsimile or email delivery of signature pages), any one
of which need not contain the signatures of more than one party to this
Agreement, but all such counterparts taken together shall constitute one and the
same Agreement.
 
(i) Descriptive Headings; Interpretation.  The headings and captions used in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Any capitalized terms used in
Schedule I attached hereto and not otherwise defined therein shall have the
meanings set forth in this Agreement. The use of the word “including” herein
shall mean “including without limitation.” The parties to this Agreement intend
that each representation, warranty and covenant contained herein shall have
independent significance. If any party to this Agreement has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
applicable party to this Agreement has not breached shall not detract from or
mitigate the fact that the applicable party to this Agreement is in breach of
the first representation, warranty or covenant.
 
(j) Entire Agreement.  This Agreement and the agreements and documents referred
to herein contain the entire agreement and understanding between the parties to
this Agreement with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter in any way.

 
 
 
[Remainder of page intentionally blank]
 
 
-11-

--------------------------------------------------------------------------------

 
If the foregoing is in accordance with your understanding of our agreement,
please sign where indicated below and deliver a copy of this Agreement as
provided for herein, whereupon this Agreement shall represent a binding
agreement between us.
 
 
 
Very truly yours,


 
LIBERTY HARBOR MASTER FUND I, L.P.
 
 
By: Liberty Harbor I GP, LLC,

 
its general partner

 


By: /s/ Brendan McGovern                   
Name:   Brendan McGovern
Title:     President
 


 
 
AGREED AND ACCEPTED:

 
 
HUTCHINSON TECHNOLOGY INCORPORATED





By: /s/ David P. Radloff                     
Name:  David P. Radloff
Title:    CFO

 
 
 

--------------------------------------------------------------------------------

 
Schedule I
 
 
The surrender of Exchanged Notes shall be made by delivery of such note(s) to:
 
FAEGRE BAKER DANIELS LLP
2200 Wells Fargo Center
90 S. 7th Street
Minneapolis, MN 55402
Attn: Dawn Holicky Pruitt
Email:  dawn.pruitt@FaegreBD.com
Fax:  1-612-766-1600
 
 
The Warrants and the replacement note issued pursuant to Section 1(b)(iii) shall
be delivered in a PDF copy via email on the Closing Date with the original
version physically delivered as promptly as practicable thereafter, to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn: Lawrence P. Natke
Email:  lawrence.natke@srz.com
Fax:  1- 212-593-5955
 
 
Name(s) and account(s) into which the New Shares will be issued:
 
Liberty Harbor Master Fund I, L.P.  (DTC # 355) for further credit to Liberty
Harbor Master Fund I, L.P. (Account # *****).

 
 
Wire instructions for payment of accrued interest in respect of the Exchanged
Notes:
 
Liberty Harbor Master Fund I, L.P.


Bank: JPMorgan Chase
ABA: *****
Acct: *****
FFC:  *****
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
 


 
 
[attached]
 


 
 

--------------------------------------------------------------------------------

 
HUTCHINSON TECHNOLOGY INCORPORATED
 
Warrant To Purchase Common Stock
 
Warrant No.: [●]
Number of Shares of Common Stock:  2,500,000
Date of Issuance:  October 23, 2014 ("Issuance Date")
 
Hutchinson Technology Incorporated, a Minnesota corporation (the "Company"),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, LIBERTY HARBOR MASTER FUND I,
L.P., the registered holder hereof or its permitted assigns (the "Holder"), is
entitled, subject to the terms set forth below, to purchase from the Company, at
the Exercise Price (as defined below) then in effect, at any time or times on or
after the Issuance Date, but not after 11:59 p.m., New York time, on the
Expiration Date, (as defined below), two million five hundred thousand
(2,500,000) fully paid nonassessable shares of Common Stock, subject to
adjustment as provided herein (the "Warrant Shares").  Except as otherwise
defined herein, capitalized terms in this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, this "Warrant"), shall have the meanings set forth in
Section 18.  This Warrant is the warrant to purchase Common Stock) issued
pursuant to Section 1 of that certain Exchange Agreement, dated as of October
20, 2014, by and among the Company and the Holder (the "Exchange
Agreement").  Capitalized terms used herein and not otherwise defined shall have
the definitions ascribed to such terms in the Exchange Agreement.
 
1. EXERCISE OF WARRANT.
 
(a) Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may only be exercised by the Holder pursuant to a Cashless Exercise as
set forth in Section 1(d) on any time or times on or after the Issuance Date, in
whole or in part, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the "Exercise Notice"), of the Holder's election to
exercise this Warrant (the date the Holder so exercises this Warrant, the
"Exercise Date").  The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder.  Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant
Shares.  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice, the Company shall transmit by
facsimile an acknowledgment of confirmation of receipt of the Exercise Notice to
the Holder and the Company's transfer agent (the "Transfer Agent").  On or
before the third (3rd) Trading Day following the date on which the Company has
received the Exercise Notice (the "Share Delivery Date"), the Company shall (X)
provided that the Transfer Agent is participating in The Depository Trust
Company ("DTC") Fast Automated Securities Transfer Program, upon the request of
the Holder, credit such aggregate number of Warrant Shares to which the Holder
is entitled pursuant to such exercise to the Holder's or its designee's balance
account with DTC through its Deposit / Withdrawal At Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company's
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.  The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the issuance of Warrant
Shares via DTC, if any.  Upon delivery of the Exercise Notice, the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder's DTC
account or the date of delivery of the certificates evidencing such Warrant
Shares, as the case may be.  If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Trading Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
8(d)) representing the right to purchase the number of Warrant Shares issuable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised.  No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather the number of shares of Common Stock to be issued shall be rounded up to
the nearest whole number (if below 0.5 shares, round down and if 0.5 shares or
above, round up).  The Company shall pay any and all taxes which may be payable
with respect to the issuance and delivery of Warrant Shares upon exercise of
this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
(b) Exercise Price.  For purposes of this Warrant, "Exercise Price" means $0.01,
subject to adjustment as provided herein.
 
(c) Company's Failure to Timely Deliver Securities.  If the Company shall fail
for any reason or for no reason to issue to the Holder on or prior to the Share
Delivery Date, a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company's
share register or to credit the Holder's balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder's exercise of this Warrant, and, if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Trading Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other reasonable out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such shares of
Common Stock) or credit such Holder's balance account with DTC shall terminate,
or (ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder's
balance account with DTC and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the date of exercise.
Nothing shall limit the Holder's right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the exercise of this
Warrant as required pursuant to the terms hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
(d) Cashless Exercise.  Upon exercise of this Warrant, the Holder shall receive
the "Net Number" of shares of Common Stock determined according to the following
formula (a "Cashless Exercise"):
 
Net Number = (A x B) - (A x C)
B
 
For purposes of the foregoing formula:
 

 
 
A= the total number of shares with respect to which this Warrant is then being
exercised.

 

 
 
B= the Current Market Value.

 

 
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 
For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Exchange Agreement.
 
(e) Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 13.
 
(f) Limitations on Exercises.  The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person's affiliates) would beneficially own in excess of 9.99% (the
"Maximum Percentage") of the shares of Common Stock outstanding immediately
after giving effect to such exercise.  For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Person
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein.  Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the 1934 Act.  For purposes of this Warrant, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (1) the
Company's most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other
public filing with the Securities and Exchange Commission, as the case may be,
(2) a more recent public announcement by the Company or (3) any other notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding.  For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Warrants, by the Holder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  By written notice to the Company, the Holder may
from time to time increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that any
such increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(f) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation.
 
 
-3-

--------------------------------------------------------------------------------

 
(g) Insufficient Authorized Shares.  If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to the number of shares of Common Stock (the "Required Reserve
Amount") as shall from time to time be necessary to effect the exercise of all
of this Warrant then outstanding (an "Authorized Share Failure"), then the
Company shall immediately take all action necessary to increase the Company's
authorized shares of Common Stock to an amount sufficient to allow the Company
to reserve the Required Reserve Amount for this Warrant then outstanding.
 
2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  In the event that
at any time and from time to time the Company shall (i) pay a dividend or make a
distribution on the Common Stock in shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a larger number of shares of Common
Stock, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock or (iv) increase or decrease the number of
shares of Common Stock outstanding by reclassification of its Common Stock, then
the number of shares of Common Stock issuable upon exercise of the Warrant
immediately after the happening of such event shall be adjusted so that, after
giving effect to such adjustment, the Holder shall be entitled to receive the
number of shares of Common Stock upon exercise of the Warrant that the Holder
would have owned or would have been entitled to receive had the Warrant been
exercised immediately prior to the happening of the events described above (or,
in the case of a dividend or distribution of Common Stock, immediately prior to
the record date therefor).  An adjustment made pursuant to this Section 2 shall
become effective immediately after the distribution date, retroactive to the
record date therefor in the case of a dividend or distribution in shares of
Common Stock or other shares of Capital Stock, and shall become effective
immediately after the effective date in the case of a subdivision, combination
or reclassification.  If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions,
then the Board will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares so as to protect the rights of the Holder.
 
 
-4-

--------------------------------------------------------------------------------

 
3. RIGHTS UPON DISTRIBUTION OF ASSETS.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a "Distribution"), at any time after the issuance of this
Warrant (other than a dividend or distribution covered by Section 2), then, in
each such case, the Holder shall be entitled to participate in such Distribution
to the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Maximum Percentage) immediately before the date of which
a record is taken for such Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, to the
extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Maximum Percentage, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).
 
4. PURCHASE RIGHTS.  In addition to any adjustments pursuant to Section 2 above,
if at any time during such time as this Warrant is outstanding, the Company
offers, grants, issues or sells any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property pro rata to the record
holders of any class of Common Stock (including pursuant to the Rights Plan)
(the "Purchase Rights"), then the Holder will be entitled to acquire, subject to
and upon the terms applicable to such Purchase Rights, the aggregate Purchase
Rights which the Holder could have acquired if the Holder had held the number of
shares of Common Stock acquirable upon complete exercise of this Warrant
(without regard to any limitations on exercise hereof, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights (provided, however, that to the extent that the Holder's right to
participate in any such Purchase Right would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the Maximum
Percentage, at which time the Holder shall be granted such right to the same
extent as if there had been no such limitation).  Notwithstanding anything to
the contrary in the Rights Plan, the issuance of the Warrants shall not cause
the applicability in any way or shall not put into effect in any way any
provisions of the Rights Plan.
 
 
-5-

--------------------------------------------------------------------------------

 
5. FUNDAMENTAL TRANSACTIONS.
 
(a) Except as provided in Section 5(b), in the event of a Change of Control, the
Warrants outstanding immediately prior to the time of consummation of the Change
of Control shall be deemed exercised immediately prior to such time and each
Holder shall receive upon such deemed exercise of the Warrants, on pro rata
basis with the holders of Common Stock assuming the full exercise immediately
prior to the consummation of the Change of Control of all then outstanding
Warrants (without taking into account any limitation on exercise, including the
Maximum Percentage), the kind and amount of consideration given to the holders
of Common Stock upon the consummation of the Change of Control.
 
(b) Notwithstanding the foregoing, to the extent that after giving effect to
such exercise or deemed exercise, the Holder (together with such Holder's
Affiliates) would beneficially own in excess of 9.99% of the total number of
issued and outstanding shares of Capital Stock of the surviving or acquiring
Person in a Change of Control (the "Successor Company") (including for such
purpose the shares of common stock of the Successor Company issuable upon such
exercise), then (i) the Holder's Warrant shall not be deemed to be so exercised
upon such Change of Control to such extent (the "Unexercised Warrant"); (ii) the
Company shall provide that the Successor Company will, and such Successor
Company shall, assume in writing all of the obligations of the Company under
this Warrant in accordance with the provisions of this Section 5(b) (with
respect to the Unexercised Warrant) and such Unexercised Warrant to be performed
and observed by the Company and all of the obligations and liabilities hereunder
(with respect to the Unexercised Warrant) and confirming the Holder's rights
pursuant to this Warrant (with respect to the Unexercised Warrant) with respect
to the Successor Company and, for the purposes of this Warrant, the definition
of Company shall include any Successor Company (provided, however, that such
modification shall be made to this Section 5 as shall be necessary to provide
for adjustments of Warrant Shares for which the Warrants are exercisable which
shall be as nearly equivalent as practicable to the adjustments provided for in
this Warrant in respect of the Company's Common Stock); and (iii) the Holder
shall have the right to receive upon exercise of the Unexercised Warrant the
kind and amount of shares of Capital Stock or other securities or property of
the Successor Company in such Change of Control which the Holder would have been
entitled to receive upon completion of or as a result of such Change of Control
had such Unexercised Warrant been exercised immediately prior to such event
(without taking into account any limitation on exercise, including the Maximum
Percentage), subject to any adjustments pursuant to Section 2.  The provisions
of this Warrant shall similarly apply to successive Change of Controls involving
any Successor Company.
 
(c) In the event of any Change of Control described in this Section 5, the
Successor Company and, in the event of any dissolution, liquidation or
winding-up of the Company, the Company, shall deliver to the Holder,
simultaneously with the distribution of cash, shares of stock or other
securities or property, if any, to the holders of Common Stock in connection
with such event, the cash, shares of stock or other securities or property, if
any, necessary to pay or deliver to the Holder the amounts to which they are
entitled as described above.
 
 
-6-

--------------------------------------------------------------------------------

 
(d) In the event of the dissolution, liquidation or winding-up of the Company,
the Holder shall be entitled to receive, such distributions of cash, shares of
stock or other securities or property on an equal basis with the holders of
Common Stock or other securities issuable upon exercise of the Warrant, as if
the Warrant had been exercised immediately prior to such event, less the
Exercise Price (provided, however, to the extent that the Holder's right to
participate in any such distribution would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
distribution to such extent (or in the beneficial ownership of any shares of
Common Stock as a result of such distribution to such extent) and the portion of
such distribution shall be held in abeyance for the benefit of the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).
 
(e) The Company shall not enter into or be party to a Fundamental Transaction
that is not a Change of Control unless the Successor Entity assumes in writing
all of the obligations of the Company under this Warrant in accordance with the
provisions of this Section 5(e) pursuant to written agreements in form and
substance satisfactory to the Holder and approved by the Holder prior to such
Fundamental Transaction, including agreements to deliver to the Holder a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction, and satisfactory to the Holder.  Upon the occurrence of
any Fundamental Transaction that is not a Change of Control, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant referring to the
"Company" shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein.
 
6. NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall  take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, the number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of this Warrant
(without regard to any limitations on exercise).
 
 
-7-

--------------------------------------------------------------------------------

 
7. WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise specifically
provided herein, the Holder, solely in such Person's capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person's capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.  Notwithstanding this Section 7, the
Company shall provide the Holder with copies of the same notices and other
information given to the stockholders of the Company generally,
contemporaneously with the giving thereof to the stockholders.
 
8. REISSUANCE OF WARRANTS.
 
(a) Transfer of Warrant.  If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 8(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 8(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.
 
(b) Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 8(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.
 
(c) Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 8(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 
 
-8-

--------------------------------------------------------------------------------

 
(d) Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 8(a)
or Section 8(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.
 
9. NOTICES.  Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
8(c) of the Exchange Agreement.  The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Warrant, including
in reasonable detail a description of such action and the reason
therefor.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment; provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to the Holder. In addition, the Company shall deliver to the Holder any notice
sent to the Company's holders of Common Stock contemporaneously therewith.  It
is expressly understood and agreed that the time of execution specified by the
Holder in each Exercise Notice shall be definitive and may not be disputed or
challenged by the Company.
 
10. AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions
of this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.
 
11. GOVERNING LAW.  This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company's obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder.  THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
-9-

--------------------------------------------------------------------------------

 
12. CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any Person
as the drafter hereof.  The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.
 
13. DISPUTE RESOLUTION.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three (3) Business Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Business Days submit via facsimile (a)
the disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder  or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company's
independent, outside accountant.  The Company shall cause the investment bank or
the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations.  The party whose determination or calculation is further from the
final determination or calculation of the investment bank or accountant, as
applicable, shall pay the fees and expenses of such investment bank or
accountant.  Such investment bank's or accountant's determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
 
14. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the holder of this Warrant
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
 
-10-

--------------------------------------------------------------------------------

 
15. TRANSFER. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company.
 
16. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
17. DISCLOSURE.  Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
18. CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms
shall have the following meanings:
 
(a) "1933 Act" means the Securities Act of 1933, as amended.
 
(b) "1934 Act" means the Securities Exchange Act of 1934, as amended.
 
(c) "Affiliate" of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect control
with such specified Person.  For the purposes of this definition, "control" when
used with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.  For the purposes of this definition, the terms
"controlling," "controlled by" and "under common control" shall have correlative
meanings.
 
(d) "Bloomberg" means Bloomberg Financial Markets.
 
 
-11-

--------------------------------------------------------------------------------

 
(e) "Board" means the Board of Directors of the Company or any committee thereof
duly authorized to act on behalf of such Board of Directors.
 
(f) "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York or Minneapolis, Minnesota are
authorized or required by law to remain closed.
 
(g) "Capital Stock" of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
 
(h) "Change of Control" means any Fundamental Transaction other than (i) a
Fundamental Transaction in which holders of the Company's voting power
immediately prior to the Fundamental Transaction continue after the Fundamental
Transaction to hold publicly traded securities and, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (ii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company.
 
(i) "Closing Bid Price" and "Closing Sale Price" means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or "pink sheets" by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.).  If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 13.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
(j) "Common Stock" means (i) the Company's shares of Common Stock, par value
$0.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
 
 
-12-

--------------------------------------------------------------------------------

 
(k) "Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
 
(l) "Current Market Value" per share of Common Stock or any other security at
any date means (i) if the security is not registered under the 1934 Act, (a) the
value of the security, determined in good faith by the Board and certified in a
board resolution, based on the most recently completed arm's-length transaction
between the Company and a Person other than an Affiliate of the Company, the
closing of which shall have occurred on such date or within the six-month period
preceding such date, or (b) if no such transaction shall have occurred on such
date or within such six-month period, the value of the security as determined by
an independent financial expert or (ii) if the security is registered under the
Exchange Act, the arithmetic average of the Weighted Average Prices of the
shares of Common Stock for the 5 consecutive Trading Days ending on the Trading
Day immediately preceding the Exercise Date.
 
(m) "Eligible Market" means the Principal Market, The NASDAQ Global Market, The
NASDAQ Capital Market, The New York Stock Exchange, Inc. or the NYSE Amex
Equities.
 
(n) "Expiration Date" means the date ten (10) years after the Issuance Date or,
if such date falls on a day other than a Business Day or on which trading does
not take place on the Principal Market (a "Holiday"), the next day that is not a
Holiday.
 
(o) "Fundamental Transaction" means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) have its shares subject to a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or Persons whereby such other Person or Persons
acquire(s) more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such share purchase agreement or other business combination), or (v)
reorganize, recapitalize or reclassify its shares of Common Stock in a manner
that does not otherwise result in an adjustment pursuant to Section 2 hereof or
(B) any "person" or "group" (as these terms are used for purposes of Section
13(d) and 14(d) of the Exchange Act) is or shall become the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock.
 
(p) "Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
 
-13-

--------------------------------------------------------------------------------

 
(q) "Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person, or, if there is more than one such Person or
Parent Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.
 
(r) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(s) "Preferred Stock", as applied to the Capital Stock of any Person, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends or distributions, or as to the payment of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
 
(t) "Principal Market" means The NASDAQ Global Select Market.
 
(u) "Rights Plan" means the Rights Plan Agreement, dated as of July 29, 2010,
between the Company and Wells Fargo Bank, N.A., as Rights Agent, as amended or
otherwise modified from time to time.
 
(v) "Successor Entity" means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.
 
(w) "Trading Day" means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
 
-14-

--------------------------------------------------------------------------------

 
(x)  "Weighted Average Price" means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at
4:00:00 p.m., New York time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or "pink sheets" by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.)  If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder.  If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 13 with the term "Weighted Average Price"
being substituted for the term "Exercise Price." All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during the applicable calculation period.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
-15-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.




 
HUTCHINSON TECHNOLOGY INCORPORATED





By: ________________________________________
Name:
Title:

 
 
 
 
 
 
 